Citation Nr: 0423581	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for chronic fatigue 
syndrome.  

2.  Entitlement to an effective date earlier than March 1, 
2002, for the award of service connection for depression, as 
secondary to service-connected chronic fatigue syndrome.  

3.  Entitlement to an effective date earlier than March 1, 
2002, for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had verified active military service from August 
1990 to June 1991, as well as unverified active military 
service from November 1984 to November 1988.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from March 2002 and May 2002 rating 
decisions.  In the March 2002 decision, the RO granted 
service connection for chronic fatigue syndrome and assigned 
a 60 percent evaluation, effective March 1, 2002.  The RO 
also granted service connection for depression, as secondary 
to chronic fatigue syndrome, and assigned a 70 percent 
evaluation, effective March 1, 2002.  In the May 2002 
decision, the RO granted the veteran a TDIU, effective March 
1, 2002.  

With respect to both the March and May 2002 rating decisions, 
the veteran filed a notice of disagreement (NOD) in June 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  The veteran filed a substantive appeal (via a 
"Statement of Representative in Appeals Case") in December 
2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  On September 29, 1999, the veteran filed a formal 
application for entitlement to service connection for a 
disability as due to an undiagnosed illness.  

3.  Congress revised the undiagnosed illness statute, 
effective March 1, 2002.  

4.  In January and March 2002, the veteran was diagnosed with 
chronic fatigue syndrome, and his multi-ill defined symptoms 
were associated with a known clinical diagnosis.  

5.  Medical evidence reflects that the veteran's depression 
is clinically related on a secondary basis to his chronic 
fatigue syndrome.  

6.  The veteran was not service-connected for any 
disabilities prior to March 1, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 1, 
2002, for the award of service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (g) (West 2002); 38 C.F.R. §§ 3.102, 3.150, 
3.151, 3.159, 3.400 (2003).

2.  The criteria for an effective date prior to March 1, 
2002, for the award of service connection for depression have 
not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 
3.400 (2003).

3.  The criteria for an effective date prior to March 1, 
2002, for the award of a TDIU have not been met.  § 38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (g) (West 2002); 38 
C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In April 2001, July 2001, and April 2002 notice letters, the 
RO notified the veteran of the evidence necessary to 
substantiate his claims for service connection for chronic 
fatigue/muscle pain, due to undiagnosed illness; depression; 
and a TDIU, and what evidence, if any, would be obtained by 
the claimant and which evidence, if any, would be obtained by 
VA.  In particular, in the April 2002 letter, the RO notified 
the veteran that it would obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Furthermore, in the April 2001 and April 2002 letters, the RO 
also identified what the evidence needed to show to 
substantiate the veteran's claims for entitlement to service 
connection, to include based on an undiagnosed illness, and 
for a TDIU.  The RO also requested that the veteran tell it 
about any additional information or evidence that needed to 
be obtained, and informed the veteran he could submit any 
private treatment records or statements from other 
individuals regarding his physical or mental condition, in 
his possession.  See Pelegrini v. Principi, No. 01-944, 2004 
WL 1403714 (Vet. App. June 24, 2004), in which the Court held 
that proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

With respect to the fourth requirement, the Board notes that 
the veteran has not been explicitly informed of the need to 
submit all evidence in his possession.  However, the Board 
finds there is an implied request by the RO that the veteran 
submit any and all evidence to support his claim, to include 
any medical records or other evidence that he may have in his 
possession.  Therefore, the Board finds that all four 
requirements have been met in the instant case.  

No matter, the Board is cognizant that in Huston v. Principi, 
17 Vet. App. 195 (2003), the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision as 
to a claim for an earlier effective date for a grant of 
service connection in light of the Board's failure to mention 
or discuss the new notices requirements of the VCAA with 
respect to earlier effective date claims.  

In this case, the veteran raised the issue of an earlier 
effective date for the grant of service connection for 
chronic fatigue syndrome, depression as secondary to chronic 
fatigue syndrome, and a TDIU, in his June 2002 NOD following 
the March and May 2002 decisions.  In such situations, VA's 
General Counsel has held that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In its 
opinion, the General Counsel held that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives an NOD that 
raises a new issue, section of 7105(d) requires VA to take 
proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound in 
its decisions by the precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2003).  

In any event, the Board notes that through the December 2002 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the earlier effective date 
claims, the evidence that had been considered in connection 
with his appeal, and the basis for the denial of the claims.  
Moreover, neither the veteran nor his representative has 
identified any outstanding sources of pertinent evidence that 
need to be obtained.  In this respect, the veteran's 
representative has solely argued that the effective date for 
the veteran's claims, based on the evidence of record, should 
be the date of claim, September 29, 1999.  

In light of VAOPGCPREC 8-2003, as well as the December 2002 
SOC, the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claims on appeal at this juncture.  

II.  Analysis

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be established on a secondary basis for a disability 
that is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Persian Gulf Claims

With respect to establishing service connection due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, under 38 U.S.C.A. 
§ 1117(a)(1), compensation is warranted for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent during the presumptive period prescribed by the 
Secretary.  The Board notes that the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established is 
December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, 
the chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), 
(b).

Subsequent to the veteran filing his claim in September 1999, 
Congress revised the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B).  In the 
revised statute, the term "chronic disability" was changed 
to "qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  See 38 C.F.R. 
§ 3.317(a)(2) (2003).   

TDIU

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a) (2003).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

Effective Date Laws and Regulations

Generally, the effective date for the grant of service 
connection based on an original claim will be date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, if a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service or 
date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

As noted above, the veteran is contending that the effective 
date of his awards should be September 29, 1999; the date he 
filed is original application.  

Claim #1

In reviewing the evidence of record, the Board notes that the 
veteran was released from active duty on June 23, 1991.  On 
September 29, 1999, the RO received the veteran's formal 
application for service connection for disability as due to 
undiagnosed illness.  As such, the veteran's disability 
application was not received within one year following 
separation from active service.  See 38 C.F.R. § 3.400(b)(2).  

The RO first received medical evidence of the veteran's 
treatment for reduced energy, muscle aching, and soreness in 
October 1999.  This evidence, a September 1999 medical report 
from a private physician, notes that the veteran's symptoms 
were most consistent with a metabolic muscle disorder, 
although the disorder was not definable.  Subsequent private 
medical evidence and evaluations of the veteran essentially 
reached the same conclusion, with a finding of undefined 
myopathy.  Another possible etiology for the veteran's 
symptoms included a very unusual mitochondrial myopathy of a 
mild form of muscular dystrophy.  

A July 2001 medical evaluation conducted at the "VA Persian 
Gulf Clinic" reflects that the veteran had had many medical 
evaluations by VA and private physicians, to include X-ray 
and blood tests, and that no diagnosis could be established 
for the veteran's multiple ill-defined symptoms.  The VA 
physician also reported that the veteran's employer had 
transferred him to a light-duty job because of his intense 
fatigue, muscle weakness, and other symptomatology.  The 
examiner added that because the medical evaluations could not 
establish a diagnosis, the veteran's symptoms were part of 
the Persian Gulf syndrome or undiagnosed illness.  The 
examiner's assessment was undiagnosed illness.  

Subsequently the veteran underwent a VA examination in 
January 2002 to reconcile the nature and etiology of any 
disabilities related to the veteran's Persian Gulf service.  
The examiner noted that a thorough review of the veteran's 
claims file and medical history had been made to include the 
July 2001 VA medical record, discussed above.  It was noted 
that since 1995, the veteran had a history of progressively 
worsening fatigue and muscle aches.  It was noted that he had 
a slew of other symptoms including a sleep disturbance.  
Based on a review of the claims folder and an examination and 
interview of the veteran, the examiner rendered a diagnosis 
of chronic fatigue syndrome.  It was suggested that he had 
had this condition since 1995.  On further clarification in 
March 2002, the examiner again noted that the proper 
diagnosis for the veteran's condition was chronic fatigue 
syndrome.  

In this instance, the Board notes that none of the evidence 
prior to the July 2001 VA evaluation identified the veteran 
as having a disability due to an undiagnosed illness.  A VA 
physician in July 2001 noted an assessment of an undiagnosed 
illness associated with the veteran's fatigue/muscle pain.  
That diagnosis was based solely on a history provided by the 
veteran, as there is no indication that the physician 
reviewed the veteran's claims file or medical records prior 
to giving his assessment.  In this respect, the physician did 
not discuss any possible diagnoses associated with the 
veteran's complaints.  Conversely, in January 2002, a VA 
examiner opined, based on a complete review of the veteran's 
claims file and medical history, that the veteran did indeed 
have a diagnosed disability, namely chronic fatigue syndrome.  
It was suggested that this condition had been in existence 
since 1995.  Thereafter, the record does not reflect any 
findings of an undiagnosed illness and/or Persian Gulf 
syndrome. 

Effective March 1, 2002, the definition of "qualifying 
chronic disability" was expanded to include a medically 
unexplained chronic multi-symptom illness such as chronic 
fatigue syndrome.  The retroactive reach of the revised 
regulation can be no earlier than the effective date of that 
change.  See 38 U.S.C.A. § 5110(g) (West 2002).  In this 
instance, attributing symptoms to a specific diagnosis 
(chronic fatigue syndrome) precludes service connection as 
due to an undiagnosed illness.  Given the effective date of 
the revised regulation and under operation of the pertinent 
legal authority, March 1, 2002, is the appropriate effective 
date for the award of service connection for chronic fatigue 
syndrome.  

Under the criteria in effect prior to March 1, 2002, a 
diagnosis of chronic fatigue syndrome, fibromyalgia or any 
other disorder is fatal to a claim for service connection for 
disability as an undiagnosed illness within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Though admittedly 
ill-defined, chronic fatigue syndrome is still a diagnosis.  
The VA General Counsel has held that signs and symptoms 
medically attributed to a diagnosed disability, including a 
"poorly defined disease such as chronic fatigue syndrome or 
fibromyalgia" do not qualify for the Persian Gulf War 
presumption of service connection.  VAOPGCPREC 8-98.  It is 
again noted that despite evidence establishing a diagnosis of 
chronic fatigue syndrome since 1995, such does not provide a 
basis for an earlier effective date. 

The preponderance of the evidence is against the claim for an 
earlier effective date.  Since the positive and negative 
evidence is not in relative equipoise, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
1991).

Claim #2

With respect to the veteran's earlier effective date claim 
for his service-connected depression, the Board notes that in 
June 2001, the veteran filed an informal claim for service 
connection for depression.  The medical evidence reflects 
that the veteran's depression is associated with his medical 
problems pertaining to fatigue/muscle pain.  In particular, a 
June 2001 VA treatment record reflects the veteran's report 
of depression for six months.  A clinical record that same 
date notes that the veteran's depression was secondary to his 
multi-symptom fatigue/muscle pain.  As noted above, the 
veteran's multi-symptom fatigue/muscle pain has been 
associated with a known clinical diagnosis for chronic 
fatigue syndrome.  

While medical evidence in June 2001 related the veteran's 
depression to the resulting disabling effects of his 
fatigue/muscle pain, under 38 C.F.R. § 3.400, an effective 
date for service connection is the date of claim or the date 
entitlement arose, whichever is later.  In this instance, 
given its secondary relationship to chronic fatigue syndrome, 
entitlement to service connection for depression can be no 
earlier than March 1, 2002, the effective date for the grant 
of service connection for chronic fatigue syndrome.  
Therefore, by operation of the legal authority, March 1, 
2002, is the appropriate effective date for the award of 
service connection for depression.  

Claim #3

As for an earlier effective date for a TDIU, the Board notes 
that in October 2001, a VA psychiatric evaluation notes that 
the veteran's depressed mood, irritability, and sleeplessness 
had a significant negative impact on his employability.  In a 
January 2002 VA examination report, the veteran reported that 
he was currently out of work because of his increased fatigue 
and muscle aches.  The veteran filed a formal application (VA 
Form 21-8940) for a TDIU on March 27, 2002.  The Board notes 
that prior to March 1, 2002, the veteran was not service-
connected for any disabilities.  Thus, given that the veteran 
did not meet the eligibility criteria for a TDIU prior to 
March 1, 2002, he was not entitled to a TDIU prior to March 
1, 2002.  Therefore, March 1, 2002, is the appropriate 
effective date for the award of service connection for a 
TDIU.  

In conclusion, by operation of the pertinent legal authority, 
38 U.S.C.A. § 5110(g), March 1, 2002, is the appropriate 
effective date for the awards of service connection for 
chronic fatigue syndrome and depression as secondary to 
chronic fatigue syndrome, as well as for a TDIU.  As the 
record presents no legal basis for the assignment of an 
effective date for the claims on appeal earlier than March 1, 
2002, the benefits sought on appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b).  



 
 



ORDER

Entitlement to an effective date earlier than March 1, 2002, 
for the award of service connection for chronic fatigue 
syndrome, is denied.  

Entitlement to an effective date earlier than March 1, 2002, 
for the award of service connection for chronic fatigue 
syndrome, is denied.  

Entitlement to an effective date earlier than March 1, 2002, 
for the award of service connection for chronic fatigue 
syndrome, is denied.  

	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






